DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 18 July 2022 has been entered; claims 1, 2, 5, 7-12, and 14-24 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 7-9 of the Remarks, filed 18 July 2022, with respect to the rejections of the claims under 35 USC 102(a)(1) and 35 USC 103 over primary reference Gill have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ghouas as the primary reference, as necessitated by amendment and the IDS filed on 18 July 2022.  Please see below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 5, the scope of the alcohol ethoxylate surfactant is broader than in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouas et al. (Journal of Hazardous Materials, 2012, 205-206, 171-178) in view of Pillai et al. (Energy & Fuels, 2017, 31, 8363-8373), hereinafter “Ghouas” and “Pillai”.
	With respect to claim 1, 2, 5, and 10, Ghouas discloses a method of extracting humic acid by coacervate (Abstract), wherein an aqueous solution (i.e., solvent = water) of an alcohol ethoxylate embodied as Lutensol (chemical formula C10H21(OCH2-CH2)3OH is added to 100 mL of deionized water comprising humic acid (Page 2, Section 2.1-2.2). A 1% solution of Lutensol is 10,000 ppm or mg/L, *0.11L (total volume of 100 mL and 10 mL of Lutensol) = 1100 ppm, a discrete value within “about 500 ppm to about 2,000 ppm”, while 12% solution of Lutensol would yield 12,000 ppm. Thus, the disclosed values overlap the recited concentration range. 
Ghouas and the claims differ in that Ghouas does not teach the exact same proportions for the concentration of alcohol ethoxylate as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in alcohol ethoxylate concentration taught by Ghouas overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Ghouas, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	Ghouas teaches Lutensol, which differs from isotridecanol by 3 methylene groups (Page 2, Section 2.1). Although Ghouas fails to incorporate three additional methylene linkages as claimed, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed alcohol ethoxylate with 3 additional methylene groups. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Ghouas teaches addition of alcohol ethoxylate to deionized water comprising humic acid, and not recovered wastewater from subterranean formations as claimed. 
Pillai teaches SAGD produced water (Page 8364, right column, second full paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed that the alcohol ethoxylate of Ghouas could be used to treat SAGD produced water (“wastewater recovered from a subterranean formation”) as taught by Pillai because Ghouas discloses that humic substances are significantly present in aquatic systems and that humic acid can be found in natural organic matter in soli and surface water (Page 1, first paragraph of Introduction), and because Pillai teaches that SAGD produced water comprises significant amounts of humic acid (Page 8364, right column, second full paragraph).  The ordinary artisan would have had a reasonable expectation that the method of Ghouas could successfully be applied to SAGD produced water which comprises humic acid. 

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouas et al. (Journal of Hazardous Materials, 2012, 205-206, 171-178) in view of Pillai et al. (Energy & Fuels, 2017, 31, 8363-8373) as applied to claim 1 above, and further in view of Gill et al. (U.S. Patent # 2014/00263078), hereinafter, “Ghouas”, “Pillai”, and “Gill”.
With respect to claims 7-9, Gill discloses addition of a copolymer of (meth)acrylic acid or salts thereof, at a dosage of 29, 27, 69, and 52 ppm (see Test #s 3-5 and 7 in Table 1 (see also Paragraphs [0050-0058, 0063]), discrete values within the recited range “about 1 ppm to about 500 ppm by volume”. Since the chelating agent is satisfied by a polymer as recited in claim 8, it is submitted that the limitations are met.
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to add the copolymer of Gill to the wastewater recovered from subterranean formations as taught by Ghouas/Pillai because Gill discloses that addition of the copolymer allows for silt dispersion in SAGD waters (i.e., the wastewater recovered from subterranean formations of Ghouas/Pillai) (see Gill: Abstract), which is applied in Gill in combination with an aromatic alcohol ethoxylate to disperse hydrocarbons (Paragraphs [0020, 0032]).  One of ordinary skill would have recognized the advantage of treating silt in the same wastewater as Ghouas/Pillai, and would have a reasonable expectation of success as the linear alcohol ethoxylate of Ghouas is structurally related to the aromatic alcohol ethoxylate of Gill. 

With respect to claim 11, Ghouas/Pillai is silent with respect to reusing the wastewater as claimed. 
Gill teaches that the dispersed foulants allow for the reuse of the SAGD water (Paragraph [0025]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to add the step of reusing the SAGD wastewater of Ghouas/Pillai as taught by Gill, as Gill teaches that the disclosed dispersants allow for reuse of the water without fouling of equipment used in SAGD operations (Paragraph [0025]).

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouas et al. (Journal of Hazardous Materials, 2012, 205-206, 171-178) in view of Pillai et al. (Energy & Fuels, 2017, 31, 8363-8373), Lombardi et al. (U.S. Patent # 2007/0102359) and Gill et al. (U.S. Patent # 2014/00263078), hereinafter, “Ghouas”, “Pillai”, “Lombardi”, and “Gill”.
With respect to claims 12 and 15, Ghouas/Pillai renders obvious the corresponding limitations shared between claims 1 and 12, but does not specifically teach “separating a production stream” or the “filtering…introducing” in the last two clauses.
Lombardi discloses oil water separation into an oil and water (“second”) stream (Paragraph [0065]), followed by treatment of the water stream ultimately with filtration for reinjection into a (“disposal”) well (Fig. 1; Paragraph [0094]). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the separation, filtration, and disposal steps of Lombardi to the method of Ghouas/Pillai because Lombardi discloses that hydrocarbons can be recovered from produced water prior to chemical treatments and filtration, such that a number of contaminants that can have harmful impact on the environment or which may foul equipment (Paragraphs [0061, 0063]) are removed to obtain a reusable product (Paragraph [0094]). 
Ghouas/Pillai does not specifically disclose a chelating agent. 
Gill discloses addition of a copolymer of (meth)acrylic acid or salts thereof (see also Paragraphs [0050-0058, 0063]), Since the chelating agent is satisfied by a polymer as recited in claim 8, it is submitted that the limitations are met.
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to add the copolymer of Gill to the wastewater recovered from subterranean formations as taught by Ghouas because Gill discloses that addition of the copolymer allows for silt dispersion in SAGD waters (i.e., the wastewater recovered from subterranean formations of Ghouas) (see Gill: Abstract), which is applied in Gill in combination with an aromatic alcohol ethoxylate to disperse hydrocarbons (Paragraphs [0020, 0032]).  One of ordinary skill would have recognized the advantage of treating silt in the same wastewater as Ghouas, and would have a reasonable expectation of success as the linear alcohol ethoxylate of Ghouas is structurally related to the aromatic alcohol ethoxylate of Gill. 
Regarding claim 14, Lombardi discloses treatment with oxidants, coagulants, flocculants, and pH adjusting chemicals (Fig. 1). 

Claims 16, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouas et al. (Journal of Hazardous Materials, 2012, 205-206, 171-178) in view of Pillai et al. (Energy & Fuels, 2017, 31, 8363-8373) and Gill et al. (U.S. Patent # 2014/00263078), hereinafter, “Ghouas”, “Pillai”, and “Gill”.
With respect to claim 16, Ghouas/Pillai renders obvious the corresponding limitations shared between claims 1 and 16, but does not specifically teach “flowing recovered wastewater through at least a portion of a treatment system”, and “injecting” the alcohol ethoxylate. 
With respect to claims 16 and 18, Gill discloses that recovered water was charged (“flowed”) into an autoclave vessel (“tank”; “treatment system”) (Paragraphs [0041 , 0042]), and the dispersant compositions were added to the autoclave vessel at the same time as the water (Paragraph [0059)) to form “treated water’ which did not foul the autoclave surfaces (Table 1). The water from field hydrocarbon production (Paragraph [0042]) comprised hydrocarbon (“organic” foulants (Paragraphs [0006, 0061]).  Gill also teaches “injection” of the dispersants in the Example 2 embodiment (Paragraph [0068]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the “flowing” and “injecting” steps of Gill to the method of Ghouas/Pillai, as the ordinary artisan would look to the art of SAGD equipment and operations to determine appropriate ways to contain and transport the SAGD wastewater of Ghouas/Pillai to a treatment site/system to carry out the treatment of SAGD. 
Regarding claim 19, since any amount of storage time up to 12 months is permitted, the
container in which the alcohol ethoxylate of Ghouas is prepared meets the limitations of the claim.
With respect to claim 20, Ghouas/Pillai/Gill discloses that the foulants are dispersed in the treated water; which can be reused (Paragraph [0025)).
With respect to claim 22, Ghouas discloses detection of humic acid concentration (“one or more properties”) via spectrophotometry (“detector”) (Page 2, Section 2.2.2.)
With respect to claim 24, it is submitted that the piping and injection is rendered obvious
as Gill teaches injection in (Paragraph [0068]) and because Ghouas/Pillai/Gill discloses that 470 mL of water are charged into the autoclave vessel (Paragraph [0045]), necessitating the presence of some kind of conduit or pipe for the water to pass into the autoclave.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ghouas et al. (Journal of Hazardous Materials, 2012, 205-206, 171-178) in view of Pillai et al. (Energy & Fuels, 2017, 31, 8363-8373) and Gill et al. (U.S. Patent # 2014/00263078) as applied to claim 16, and further in view of Fassell et al.  (U.S. Patent # 3920548), hereinafter “Ghouas”, “Pillai”, “Gill” and “Fassell”.
With respect to claim 17, it is submitted that the piping and injection is rendered obvious
as Gill teaches injection in (Paragraph [0068]) and because Ghouas/Pillai/Gill discloses that 470 mL of water are charged into the autoclave vessel (Paragraph [0045]), necessitating the presence of some kind of conduit or pipe for the water to pass into the autoclave.
Gill does not specifically teach a pump.
Fassell teaches a pump system for the injection of water into an autoclave (Column 12, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to add the pump of Fassell to the autoclave system of Ghouas/Pillai/Gill because Gill discloses that the water is charged into the autoclave (Paragraph [0045]), and Fassell discloses that the pump system allows water to enter an autoclave. The ordinary artisan would have consulted the autoclave art to determine appropriate means of addition.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouas et al. (Journal of Hazardous Materials, 2012, 205-206, 171-178) in view of Pillai et al. (Energy & Fuels, 2017, 31, 8363-8373) and Gill et al. (U.S. Patent # 2014/00263078) as applied to claim 16, and further in view of Lombardi et al.  (U.S. Patent Publication # 2007/0102359), hereinafter “Ghouas”, “Pillai”, “Gill” and “Lombardi”.
With respect to claims 21 and 23, Ghouas/Pillai/Gill is silent with respect to performing one or more chemical treatments as claimed or that the surfactant is injected upstream of a filter or tank. 
Lombardi discloses treating produced water with pH adjusters, oxidation, coagulants, and flocculants, followed by a series of final filtrations steps (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to add the one or more chemical treatments and filtration steps of Lombardi to the method/produced water of Ghouas/Pillai/Gill because Lombardi discloses that produced waters include a number of contaminants that can have harmful impact on the environment or which may foul equipment (Paragraphs [0061, 0063]); therefore, the ordinary artisan would recognize that the additional chemical treatments taught by Lombardi would mitigate these contaminants in order to obtain a reusable water product (Paragraph [0094]). It is submitted that the filtration steps would come at the end of the process, and therefore after upstream injection of alcohol ethoxylate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action; additionally, submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 18 July 2022.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 September 2022